DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B in the reply filed on 10/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant takes the position that Species B reads on claims 1, 6, 11-13 and 15-17. However, after thorough review of the claims, the Examiner considers Species B to read on claims 1-6 and 9-17. The Examiner has provided a rejection of claims 1-6 and 9-17 below even though the claims were indicated as withdrawn. If Applicant truly wishes only claims 1, 6, 11-13 and 15-17 to be examined, Applicant should maintain the status identifier of Withdrawn to claims 2-5, 9-10 and 14. 

Status of Claims
	This Office Action is in response to the application filed on 09/27/2021. Claims 1-17 are presently pending and are presented for examination.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 09/27/2021 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Objections
Claims 1, 12-13 and 15-16 objected to because of the following informalities:
Claim 1 line 6 reads “an axial direction (A)”, --an axial direction-- is suggested.
Claim 12 line 2 reads “a gearwheel”, --the gearwheel-- is suggested.
Claim 13 line 1 reads “a vehicle, comprising a transmission”, --the vehicle, comprising the transmission-- is suggested.
Claim 15 line 1 reads “a gearwheel”, --the gearwheel-- is suggested. 
Claim 16 line 1 reads “a gearwheel”, --the gearwheel-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14 and 17 recite the limitation “a high rotational speed”. The term “high” is a relevant term and the specification does not define what “high” is. Therefore, the scope of the claims cannot be determined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weller (GB 270876 A).
Regarding claim 1, Weller discloses a gearwheel arrangement (see Fig. 1), comprising: a gearwheel (A) configured to be rotatable about an axis of rotation (see annotated Fig. 1 below, F), the gearwheel comprising a gearwheel body (see annotated Fig. 1 below, G) and an annular gear tooth section (see annotated Fig. 1 below, H) extending around the gearwheel body, the gear tooth section comprising a plurality of external gear teeth (see annotated Fig. 1 below, I), wherein at least a part of the gear tooth section extends past a radially outer portion of the gearwheel body (see annotated Fig. 1 below, J) in an axial direction (F) of the gearwheel (see Fig. 3), so that at least one radially inwardly facing surface (see annotated Fig. 1 below, K) is provided opposite of the external gear teeth, means for guiding cooling fluid (D, E) toward the at least one radially inwardly facing surface so as to cool the gear tooth section during rotation of the gearwheel about the axis of rotation (A) (see Fig. 1).   
Regarding claim 2, Weller discloses the at least one radially inwardly facing surface (see annotated Fig. 1 below, K ) comprises a first annular surface (see annotated Fig. 1 below, left side K) extending between a first side surface of the gear tooth section (see annotated Fig. 1 below, left side of H) and a first side surface of the gearwheel body (see annotated Fig. 1 below, left side G).  
Regarding claim 3, Weller discloses the at least one radially inwardly facing surface (see annotated Fig. 1 below, K) further comprises a second annular surface (see annotated Fig. 1 below, right side K) extending between a second side surface of the gear tooth section (see annotated Fig. 1 below, right side of H) and a second side surface of the gearwheel body (see annotated Fig. 1 below, right side G), the first and the second annular surfaces being formed on axially opposite sides of the radially outer portion of the gearwheel body (see annotated Fig. 1 below, J).  
Regarding claim 4, Weller discloses the at least one radially inwardly facing surface (see annotated Fig. 1 below, K) forms part of at least one annular groove extending around the axis of rotation (see Fig. 1).  
Regarding claim 5, Weller discloses the gear tooth section (see annotated Fig. 1 below, H) comprises an annular flange (see annotated Fig. 1 below, L) delimiting the at least one radially inwardly facing surface in the axial direction (see annotated Fig. 1 below, K).  
Regarding claim 6, Weller discloses the means for guiding cooling fluid (D, E) toward the at least one radially inwardly facing surface (see annotated Fig. 1 below, K) comprises a conduit (E) having an outlet (upper portion of E) via which cooling fluid may be provided to the at least one radially inwardly facing surface (see Fig. 1).
Regarding claim 10, Weller discloses the conduit (E) is formed in the gearwheel body (see annotated Fig. 1 below, G).
Regarding claim 11, Weller discloses the conduit (E) is configured for receiving cooling fluid provided via a shaft (see annotated Fig. 1 below, M) on which the gearwheel is mounted (via D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weller (GB 270876 A) in view of Engerman (US 20210252958 A1).
Regarding claim 9, Weller fails to disclose the means for guiding cooling fluid further comprises a pump for providing the cooling fluid to the outlet. However, Engerman teaches the means for guiding cooling fluid (see Fig. 10, 1038, 1050) further comprises a pump (1036) for providing the cooling fluid to the outlet (opening of 1050). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Weller with a pump, as taught by Engerman, to generate lubricant flow (see paragraph [0074]); and to reliably and efficiently provide lubrication to the gearwheel without relying on gravity or splash lubrication.
Regarding claim 12, Weller discloses a gearwheel arrangement according to claim 1 (see rejection of claim 1 above) and the gearwheel (A) of the gearwheel arrangement being provided on the shaft (see annotated Fig. 1 below, M). Weller fails to disclose a transmission for a vehicle, the transmission comprising a shaft extending in the axial direction. However, Engerman teaches a transmission for a vehicle (see Fig. 3, 204), the transmission comprising a shaft (214) extending in the axial direction (see Fig. 8, left to right). It would have been obvious to one having ordinary skill in the art to modify Weller with a transmission, as taught by Engerman, to receive and/or deliver rotational power to a vehicle element. Additionally, using the gear in a transmission is intended use, and it would have been obvious to one having ordinary skill in the art to place a gear on a shaft in a transmission. 
Regarding claim 13, the combination of claim 13 elsewhere above would necessarily result in the following limitations: a powertrain of a vehicle (Engerman, Fig. 1), comprising a transmission according to claim 12 (see rejection of claim 12 above).  
Regarding claim 14, the combination of claim 12 above would necessarily result in the following limitations: at least one electric machine (Engerman, Fig. 3, 202) configured for propulsion of the vehicle (Engerman, Fig. 1), and/or at least one other propulsion unit configured to be operated at a high rotational speed.  
Regarding claim 15, Weller discloses a gearwheel arrangement according to claim 1 (see rejection of claim 1 above). Weller fails to disclose a vehicle comprising, a transmission comprising a shaft extending in the axial direction (A), and a powertrain comprising at least one electric machine configured for propulsion of the vehicle, and/or at least one other propulsion unit configured to be operated at a high rotational speed. However, Engerman teaches a vehicle (see Fig. 1) comprising, a transmission (see Fig. 3, 204) comprising a shaft (214) extending in the axial direction (see Fig. 8, left to right), and a powertrain (see Fig. 1) comprising at least one electric machine (see Fig. 3, 204) configured for propulsion of the vehicle (see Fig. 1), and/or at least one other propulsion unit configured to be operated at a high rotational speed. It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Weller with a vehicle comprising a transmission, a shaft, a powertrain and an electrical machine, as taught by Engerman, to receive and/or deliver rotational power to a vehicle element. Additionally, using the gear in a transmission is intended use, and it would have been obvious to one having ordinary skill in the art to use the gearwheel in a vehicle powertrain.  
Regarding claim 16, Weller discloses a gearwheel arrangement according to claim 1 (see rejection of claim 1 above). Weller fails to disclose a powertrain of a vehicle. However, Engerman teaches a powertrain of a vehicle (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Weller with a powertrain, as taught by Engerman, to receive and/or deliver rotational power to a vehicle element. Additionally, using the gearwheel in a power train is intended use, and it would have been obvious to one having ordinary skill in the art to use the gearwheel in a powertrain.    
Regarding claim 17, the combination of claim 16 elsewhere above would necessarily result in the following limitations: at least one electric machine (Engerman, 202) configured for propulsion of the vehicle (see Fig. 1). and/or at least one other propulsion unit configured to be operated at a high rotational speed.


    PNG
    media_image1.png
    659
    421
    media_image1.png
    Greyscale

1 - GB 270876 A Fig. 1 annotated

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658